            Case 1:21-cv-05209-LTS Document 6 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHANIE M. CANNON,

                                 Plaintiff,
                                                                 21-CV-5209 (LTS)
                     -against-
                                                                CIVIL JUDGMENT
CAPTIAL DEPOT INC., c/o MARINA
KOUJMAN,

                                 Defendant.

         Pursuant to the order issued August 23, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 23, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
